Citation Nr: 0103794	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-21 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for a spinal disorder.  

2.  Entitlement to a compensable disability rating for 
spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to October 
1973.

In a June 1999 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, found 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for a spinal 
disorder, and denied a compensable rating for spontaneous 
pneumothorax.  In this rating action, the RO also denied an 
increased rating for residuals of a fracture of the left 
great toe, a 10 percent rating based on multiple non 
compensable service connected disabilities, and a total 
rating based on individual unemployability.  In a September 
1999 Notice of Disagreement (NOD), the veteran limited 
consideration to the issues of new and material evidence to 
reopen a claim for entitlement to service connected for a 
spinal disorder and for a compensable rating for spontaneous 
pneumothorax.  Hence, consideration by the Board of Veterans' 
Appeals (Board) of the other issues is not appropriate.  

The Board further notes that in a December 1999 decision, the 
RO found that the veteran was not entitled to a permanent and 
total disability rating for pension purposes.  At the time 
the case was referred to the Board in March 2000, the veteran 
had not submitted an NOD on this issue.  Therefore, this 
issue is not for appellate consideration.     


FINDINGS OF FACT

1.  Service connection for a spinal disorder was denied by 
the RO in a September 1994 rating decision.  The veteran was 
informed of this decision but did not submit a timely NOD.  

2.  The evidence received since the September 1994 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration or duplicates evidence 
considered at the time of the earlier rating decision.       
3.  On pulmonary function testing (PFT) in February 1999, the 
forced expiratory volume in one second (FEV-1) was 135 
percent predicted, and the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) was 80 
percent.  The impression was normal pulmonary function.   


CONCLUSIONS OF LAW

1.  The evidence received since the September 1994 RO 
decision denying service connection for a spinal disorder is 
not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2000).

2.  The criteria for a 10 percent disability rating for 
spontaneous pneumothorax are met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.7, 
4.97, Diagnostic Code 6843 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Spinal Disorder Claim

The veteran's initial claim for service connection for a 
spinal disorder was denied in a September 1994 rating action.  
The RO stated that service medical records showed no findings 
or complaints referable to a spine condition.  The veteran 
was properly notified of this decision, but he failed to file 
a timely NOD.  Therefore the September 1994 rating decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (2000).  Accordingly, the decision is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 3.104(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).          

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

Evidence at the time of the September 1994 rating decision 
consists of service medical records, records from Olive View 
Medical Center dated in February 1974, a May 1978 statement 
from a physician at California Mens Colony, VA medical 
records dated from 1974 to 1994, and reports of VA 
examinations in June 1994.  

The Board observes that the veteran has pursued several 
disability claims.  The pertinent evidence received since the 
September 1994 rating decision consists of VA medical records 
dated in 1998 and 1999, the report of magnetic resonance 
imaging (MRI) of the lumbar spine performed for VA purposes 
in March 1999, copies of private medical bills received in 
May 1999 and June 1999, a statement from the veteran dated in 
June 1999, and statements from the veteran's friends and 
family received in September 1999.    

The Board finds that none of this evidence is new and 
material for purposes of reopening the veteran's claim.  
38 C.F.R. § 3.156(a).  Although none of the evidence was 
previously of record and is therefore new, this new evidence 
either does not bear directly on the issue at hand or 
duplicates evidence of record at the time of the September 
1994 rating action.  Specifically, the VA medical records are 
negative for any reference to a spinal problem.  In the June 
1999 statement, the veteran indicates that he received 
physical therapy at a private facility for a low back 
disorder from 1988 to 1990.  However, he has not provided 
records of that therapy.  Moreover, the copies of medical 
bills he provided do not suggested that the billed treatment 
was for a spinal disorder.  Similarly, the letters from the 
veteran's family and friends report that the veteran 
sustained an injury in service, resulting in a collapsed lung 
and continuing post service problems with respiration.  No 
information was provided regarding a spinal condition.  
Finally, the MRI report only confirms the existence of a 
current spinal disorder and is therefore duplicative of 
previously considered evidence.   

In the absence of new and material evidence, the claim for 
service connection for a spinal disorder is not reopened, and 
the veteran's appeal to this extent must be denied.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Increased Disability Rating for Spontaneous Pneumothorax

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  With respect to 
this claim, review of the claims folder reveals that the RO's 
actions comply with the new statutory provisions.  In 
addition, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

A review of the evidence of record demonstrates that the 
veteran was hospitalized in service in October 1973 for 
spontaneous pneumothorax.  His course in the hospital was 
benign.  When examined for separation shortly thereafter, the 
history of spontaneous pneumothorax was given, but no 
respiratory abnormalities were noted.  Subsequent to service, 
the veteran was hospitalized in a VA facility in March 1974 
for treatment of, among other disorders, status post pleural 
abrasion for recurrent pneumothorax.

The RO established service connection for spontaneous 
pneumothorax in an August 1978 rating decision.  At that 
time, it assigned a noncompensable (0 percent) disability 
rating.  The RO continued that evaluation in a subsequent 
rating action.  

The veteran submitted a claim for an increased rating in 
November 1998.  VA records obtained in connection with his 
claim showed that the veteran was hospitalized in a VA 
facility in November 1998.  He gave a medical history that 
included history of pneumothorax.  On admission examination, 
there were diffuse rhonchi present, with no wheezing.  A 
chest X-ray showed right lower lobe infiltrate.  He was 
treated for pneumonia.  Records of follow-up treatment in 
January 1999 revealed that the pneumonia was resolving.    

Subsequent medical records reflect additional treatment for 
pneumonia.    

The veteran underwent studies for purposes of VA evaluation 
in February 1999.  Chest X-rays showed right apical scarring 
and findings consistent with chronic obstructive pulmonary 
disease.  The veteran also underwent PFTs at that time.  The 
report related a history tobacco use.  The veteran had 
dyspnea on any exertion and non-productive cough.  He was not 
taking any medications for respiratory problems.  Testing 
revealed FEV-1 was 135 percent of predicted and FEV1/FVC of 
80 percent.  Tests for diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) were 
not performed.  The impression was normal pulmonary function.  

Statements from the veteran's family and friends received in 
September 1999 all confirmed that the veteran suffered an 
injury in service with a collapsed lung, the he required 
related medical treatment shortly after service, and that he 
continued to have breathing problems since that time.  

Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board must consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).
 
The veteran's spontaneous pneumothorax is rated on the basis 
of restrictive lung disease under Diagnostic Code (Code) 
6843, traumatic chest wall defect, pneumothorax, hernia, etc.  
38 C.F.R. § 4.97.   See 38 C.F.R. § 4.31 (where the Schedule 
does not provide a 0 percent rating, a 0 percent shall be 
assigned if the requirements for a compensable rating are not 
met).  Under the general rating formula for restrictive lung 
disease, a minimum compensable evaluation of 10 percent is 
warranted when PFTs demonstrates FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
be 66- to 80-percent predicted.  A 30 percent rating is in 
order when PFTs demonstrate FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.

In this case, although interpreted as normal, the results of 
the PFTs from February 1999 reflect FEV-1/FVC of 80 percent.  
This finding satisfies the criteria for a 10 percent 
evaluation under Code 6843.  38 C.F.R. § 4.7.  However, the 
Board adds that the test results clearly do not approach the 
level of pulmonary impairment required for a higher rating. 
Id.  Moreover, the Board notes that the record otherwise 
reveals only limited findings attributable to the veteran's 
service-connected spontaneous pneumothorax.  The primary 
respiratory difficulties shown in the evidence of record are 
related to pneumonia, a disorder for which service connection 
is not in effect.  Accordingly, the Board finds that the 
evidence supports no more than a 10 percent disability rating 
for spontaneous pneumothorax.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155 ; 38 C.F.R. §§ 3.102, 4.7, 4.97, Code 6843.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a spinal disorder is not 
reopened and the appeal is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
spontaneous pneumothorax is granted.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

